        CASE 0:18-cv-01776-JRT-HB Doc. 681 Filed 02/05/21 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


 IN RE PORK ANTITRUST                          Civil No. 18-1776 (JRT/HB)
 LITIGATION
                                               JOINT UPDATE LETTER
 This Document Relates To:

 All Actions




Dear Judge Bowbeer:

       Pursuant to the proposed order submitted at ECF No. 615 and Joint Update Letter
submitted at ECF 647, Plaintiffs and Defendant Triumph Inc., (“Triumph”) hereby provide
the following joint update regarding the status of their ongoing negotiations regarding
document search methodology and search terms.

       The Parties have met and conferred over the course of several weeks regarding the
search terms that will be used by Triumph and are very near agreement. The Parties expect
to reach full agreement before Monday, February 8, but if the Parties cannot come to an
agreement, the Parties will be prepared to discuss the dispute at the status conference on
February 10, 2021, and to propose a briefing schedule for Defendants’ motion for the
Court’s ruling on the search terms at dispute.
       CASE 0:18-cv-01776-JRT-HB Doc. 681 Filed 02/05/21 Page 2 of 4




Dated: February 5, 2021

/s/ Bobby Pouya                           /s/ Arielle S. Wagner
Bobby Pouya (Pro Hac Vice)                 Arielle S. Wagner (MN #0398332)
Clifford H. Pearson (Pro Hac Vice)         W. Joseph Bruckner (MN #0147758)
Daniel L. Warshaw (Pro Hac Vice)           Brian D. Clark (MN #0390069)
Michael H. Pearson (Pro Hac Vice)          Craig S. Davis (MN #0148192)
PEARSON SIMON & WARSHAW, LLP               Simeon A. Morbey (MN #0391338)
15165 Ventura Boulevard, Suite 400         Stephen M. Owen (MN # 0399370)
Sherman Oaks, CA 92403                     Stephanie A. Chen (MN #0400032)
Telephone: (818) 788-8300                  LOCKRIDGE GRINDAL NAUEN P.L.L.P.
Facsimile: (818) 788-8104                  100 Washington Avenue South, Suite 2200
cpearson@pswlaw.com                        Minneapolis, MN 55401
dwarshaw@pswlaw.com                        Telephone: (612) 339-6900
bpouya@pswlaw.com                          Facsimile: (612) 339-0981
mpearson@pswlaw.com                        aswagner@locklaw.com
                                           wjbruckner@locklaw.com
Melissa S. Weiner (MN #0387900)            csdavis@locklaw.com
Joseph C. Bourne (MN #0389922)             bdclark@locklaw.com
PEARSON, SIMON & WARSHAW, LLP              samorbey@locklaw.com
800 LaSalle Avenue, Suite 2150             smowen@locklaw.com
Minneapolis, MN 55402                      sachen@locklaw.com
Telephone: (612) 389-0600
Facsimile: (612) 389-0610                 Co-Lead Class Counsel for Direct Purchaser
mweiner@pswlaw.com                        Plaintiffs
jbourne@pswlaw.com

Bruce L. Simon (Pro Hac Vice)
PEARSON, SIMON & WARSHAW, LLP
350 Sansome Street, Suite 680
San Francisco, CA 94104
Telephone: (415) 433-9000
Facsimile: (415) 433-9008
bsimon@pswlaw.com




2
       CASE 0:18-cv-01776-JRT-HB Doc. 681 Filed 02/05/21 Page 3 of 4




/s/ Shana E. Scarlett                     /s/ Shawn M. Raiter
Shana E. Scarlett                         Shawn M. Raiter (MN# 240424)
HAGENS BERMAN SOBOL SHAPIRO LLP           LARSON • KING, LLP
715 Hearst Avenue, Suite 202              2800 Wells Fargo Place
Berkeley, CA 94710                        30 East Seventh Street
Telephone: (510) 725-3000                 St. Paul, MN 55101
Facsimile: (510) 725-3001                 Telephone: (651) 312-6518
shanas@hbsslaw.com                        sraiter@larsonking.com

Steve. W. Berman                          Jonathan W. Cuneo
Breanna Van Engelen                       Joel Davidow
HAGENS BERMAN SOBOL SHAPIRO LLP           Blaine Finley
1301 2nd Avenue, Suite 2000               Yifei “Evelyn” Li
Seattle, WA 98101                         CUNEO GILBERT & LADUCA, LLP
Telephone: (206) 623-7292                 4725 Wisconsin Avenue NW, Suite 200
Facsimile: (206) 623-0594                 Washington, DC 20016
steve@hbsslaw.com                         Telephone: (202) 789-3960
breannav@hbsslaw.com                      jonc@cuneolaw.com
                                          joel@cuneolaw.com
/s/ Daniel E. Gustafson                   bfinley@cuneolaw.com
Daniel E. Gustafson (#202241)             evelyn@cunelolaw.com
Daniel C. Hedlund (#258337)
Michelle J. Looby (#388166)               Co-Lead Counsel for Commercial and
Britany N. Resch (#0397656)               Institutional Indirect Purchaser Plaintiffs
GUSTAFSON GLUEK PLLC
120 South 6th Street, Suite 2600
Minneapolis, MN 55402
Telephone: (612) 333-8844
Facsimile: (612) 339-6622
dgustafson@gustafsongluek.com
dhedlund@gustafsongluek.com
mlooby@gustafsongluek.com
bresch@gustafsongluek.com

Co-Lead Counsel for Consumer Indirect
Purchaser Plaintiffs




3
       CASE 0:18-cv-01776-JRT-HB Doc. 681 Filed 02/05/21 Page 4 of 4




/s/ Aaron Chapin
Gene Summerlin (pro hac vice)
Aaron Chapin (#06292540)
Marnie Jensen (pro hac vice)
Ryann Glenn (pro hac vice)
Kamron Hasan (pro hac vice)
Sierra Faler (pro hac vice)
HUSCH BLACKWELL LLP
13330 California St., Suite 200
Omaha, NE 68154
(402) 964-5000
gene.summerlin@huschblackwell.com
marnie.jensen@huschblackwell.com
ryann.glenn@huschblackwell.com
kamron.hasan@huschblackwell.com
sierra.faler@huschblackwell.com

Counsel for Triumph Foods, LLC




4
